DETAILED ACTION
In the response filed April 13, 2021, the Applicant amended claims 1, 7, 9, and 10; and canceled claims 4, 6, and 8.  Claims 1, 9, and 10 are further amended and claim 7 is canceled as a result of the Examiner’s Amendment included herein (as authorized by Daifei Zhang, registration number 79,356, on August 27, 2021).  Claims 1, 5, 9, and 10, are pending and currently under consideration for patentability. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 12, 2021, was filed after the mailing date of the application on July 13, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, with respect to the rejection of amended claims 1, 5, 9, and 10, under 35 U.S.C. 101 have been considered.  The amended claims now recite “obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an annotated specific class and an industry to which the annotated intent in the annotated specific class belongs; training a classification model by taking respective behavior data as an input and taking the 

Applicant’s arguments, with respect to the rejection of amended claims 1, 5, 9, and 10, under 35 U.S.C. 103 have been considered, and are persuasive.  Although the cited art teaches a system for improving search results returned to a user from one or more search domains, utilizing query features learned locally on the user's device, the claims more narrowly define an approach where the system performs intent recognition for the user by training an intent translating model with specific training data and inputting the user's behavior data filtered into the intent translating model to obtain an intent recognition result.  Specifically, the amended claims require “obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an annotated specific class and an industry to which the annotated intent in 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in correspondence with Daifei Zhang (registration number 79,356) on August 27, 2021.  The application has been amended as follows: 

1. (Currently amended) A method for promotion displaying implemented by a computer device, comprising: 
obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an annotated specific class and an industry to which the annotated intent in the annotated specific class belongs;
training a classification model by taking respective behavior data as an input and taking the intent annotation data corresponding to respective behavior data as an output, to obtain the intent translating model, wherein the classification model comprises a support vector machine or a recurrent neural network;
obtaining user's behavior data including at least one type of user's query behavior data and browsing behavior data within a preset time period; 
filtering the user's behavior data based on a preset screening rule; 
the intent translating model to obtain an intent recognition result; 
under the condition that an intent in a specific class is recognized according to the intent recognition result, performing a similarity calculation for the recognized intent in the specific class and an entity node in a knowledge graph of an industry to which the recognized intent in the specific class belongs, and using an entity node satisfying a similarity requirement as 
acquiring one or more attribute nodes corresponding to the target entity in the knowledge graph; 
expanding the recognized intent in the specific class using the one or more attribute nodes of the target entity, to obtain one or more expanded intents corresponding to the one or more attribute nodes respectively; and 
displaying promotional data corresponding to the one or more expanded intents - 2 -obtained from the expansion to the user.

2-4. (Cancelled)  

5. (Currently amended) The method according to claim 1, wherein the specific class is an intent class corresponding to a promotion demand; the intent class corresponding to the promotion demand comprises at least one of an intent class  corresponding to goods promotion, an intent class  corresponding to service promotion, and an intent class  corresponding to application download promotion.  



7. (Cancelled)

8. (Cancelled)

9. (Currently amended) A computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a method for promotion displaying, wherein the method comprises: 
obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an annotated specific class and an industry to which the annotated intent in the annotated specific class belongs;
training a classification model by taking respective behavior data as an input and taking the intent annotation data corresponding to respective behavior data as an output, to obtain the intent translating model, wherein the classification model comprises a support vector machine or a recurrent neural network;
obtaining user's behavior data including at least one type of user's query behavior data and browsing behavior data within a preset time period; 
filtering the user's behavior data based on a preset screening rule; 
performing intent recognition for the user by inputting the user's behavior data filtered into the intent translating model to obtain an intent recognition result; 
 performing a similarity calculation for the recognized intent in the specific class and an entity node in a knowledge graph of an industry to which the recognized intent in the specific class belongs, and using an entity node satisfying a similarity requirement as 
acquiring one or more attribute nodes corresponding to the target entity in the knowledge graph; 
expanding the recognized intent in the specific class using the one or more attribute nodes of the target entity, to obtain one or more expanded intents corresponding to the one or more attribute nodes respectively; and 
displaying promotional data corresponding to the one or more expanded intents - 2 -obtained from the expansion to the user.

10. (Currently amended) A non-transitory computer-readable storage medium on which a computer program is stored, wherein the program, when executed by a processor, implements a method for promotion displaying, wherein the method comprises: 
obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an annotated specific class and an industry to which the annotated intent in the annotated specific class belongs;
training a classification model by taking respective behavior data as an input and taking the intent annotation data corresponding to respective behavior data as an output, to obtain the intent translating model, wherein the classification model comprises a support vector machine or a recurrent neural network;
obtaining user's behavior data including at least one type of user's query behavior data and browsing behavior data within a preset time period; 
filtering the user's behavior data based on a preset screening rule; 
performing intent recognition for the user by inputting the user's behavior data filtered into the intent translating model to obtain an intent recognition result; 
under the condition that an intent in a specific class is recognized according to the intent recognition result, performing a similarity calculation for the recognized intent in the specific class and an entity node in a knowledge graph of an industry to which the recognized intent in the specific class belongs, and using an entity node satisfying a similarity requirement as 
acquiring one or more attribute nodes corresponding to the target entity in the knowledge graph; 
expanding the recognized intent in the specific class using the one or more attribute nodes of the target entity, to obtain one or more expanded intents corresponding to the one or more attribute nodes respectively; and 
displaying promotional data corresponding to the one or more expanded intents - 2 -obtained from the expansion to the user.

Allowable Subject Matter
Claims 1, 5, 9, and 10, are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is: 
Kota (U.S. Pub. No. 2018/0095967 A1, April 5, 2018), hereinafter Kota; 
Hornkvist et al. (U.S. Pub. No. 2015/0347519 A1, December 3, 2015), hereinafter Hornkvist; 
Xia et al. (U.S. Pub. No. 2015/0278691 A1, October 1, 2015, hereinafter Xia; 
Hertz et al. (US Pub. No. 2018/0082183 A1, March 22, 2018), hereinafter Hertz;
Steichen et al., “A comparative survey of Personalised Information Retrieval and Adaptive Hypermedia techniques” (published in Information Processing & Management, Volume 48, Issue 4, July 2012, Pages 698-724), hereinafter Steichen.

Kota discloses a system and method for ranking query-advertisement combinations.  Embodiments use an online component to enhance and rank query ad combinations.  The query ad combination is then reranked with a trained factorization machine.  The subsequent list of ranked query-ad combinations is then output.  The output may be to an auction for determine ad-query combinations having the greatest expected revenue.
Hornkvist discloses systems and methods for improving search results returned to a user from one or more search domains, utilizing query features learned locally on the user's device.  A search engine can receive, analyze and forward query results from multiple search domains and pass the query results to a client device.  A search engine can determine a feature by analyzing query results, generate a predictor for the feature, instruct a client device to use the predictor to train on the feature, and report back to the search engine on training progress.
Xia discloses a method for determining user interests by receiving user activity data that describes an interaction between a user and digital content.  The method further includes 
Hertz discloses systems and techniques for determining relationships and association significance between entities.  The systems and techniques automatically identify supply chain relationships between companies based on unstructured text corpora.  The system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies.
Steichen investigates the key techniques and impacts in the use of Personalized Information Retrieval (PIR) and Adaptive Hypermedia (AH) technology in order to identify such affordances and limitations.  In particular, the techniques are analyzed by examining key activities in the retrieval process, namely (i) query adaptation, (ii) adaptive retrieval and (iii) adaptive result composition and presentations. 

As per claim 1 (representative of claims 9 and 10), the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest “obtaining training samples, the training samples including behavior data including at least one type of query behavior data and browsing behavior data and intent annotation data corresponding to respective behavior data, the intent annotation data including an annotated intent in an .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621